Citation Nr: 1739700	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  06-03 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for tinea pedis.

3. Entitlement to service connection for cellulitis of the right leg.

4. Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease.

5. Entitlement to an initial rating in excess of 10 percent for service-connected bilateral hearing loss.

6. Entitlement to an initial rating in excess of 30 percent for service-connected PTSD prior to August 12, 2009, and in excess of 70 percent prior to July 14, 2016.

7. Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) prior to August 12, 2009.

8. Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to August 12, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to August 1974, with prior additional unverified active beginning in December 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A November 2004 rating decision granted service connection for PTSD and assigned the same an initial 30 percent rating and granted service connection for bilateral hearing loss and assigned the same a 10 percent initial rating.  The November 2004 rating decision also denied service connection for hypertension, tinea pedis, and cellulitis of the right leg.  An October 2010 rating decision denied a TDIU, and a July 2011 rating decision granted service connection for coronary artery disease and assigned the same an initial 10 percent rating.

In October 2009, the RO granted the Veteran a 70 percent rating for his service-connected PTSD, effective August 12, 2009.  By a September 2016 rating decision of a Decision Review Officer (DRO), the rating was increased to 100 percent, effective July 14, 2016.  As there remains periods of time during which the maximum rating is not in effect, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In June 2013, the Veteran testified before a Veterans Law Judge (VLJ), seated at the RO, as to the issue of entitlement to a TDIU.  That VLJ is no longer available to be involved in this claim.  In December 2015, the Veteran was afforded a hearing via videoconference before the undersigned VLJ, seated at the Board's Central Office in Washington, D.C., as to the all of the issues on appeal. 

In October 2013, the Board granted a TDIU based solely upon the Veteran's PTSD, effective August 12, 2009, and in June 2016, the Board granted service connection for lumbar spine and bilateral knee disabilities.  The Board then remanded for development the remaining issues on the title page herein.  The file has now been returned to the Board for further consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. There is no competent evidence etiologically linking the Veteran's hypertension to his service-connected diabetes mellitus and/or PTSD.

2. There is no competent evidence etiologically linking the Veteran's tinea pedis to service or any incident therein.

3. There is no competent evidence etiologically linking the Veteran's cellulitis of the right leg to service or any incident therein.

4. The Veteran's service-connected coronary artery disease is not manifested by evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram (ECG) or X-ray examination, or left ventricular dysfunction with an ejection fraction of less than 50 percent.

5. The Veteran's service-connected bilateral hearing loss is manifested by, at worst, level III hearing acuity in the right ear and level IV hearing acuity in the left ear, by audiometric testing.

6. During the entire appellate period, from March 10, 2004, the effective date of service connection, to July 14, 2016, the date upon which a 100 percent rating was granted, the Veteran's service-connected PTSD was manifested by symptoms including, and symptoms of the type and degree, of persistent danger of hurting self or others.

7. Effective March 8, 2005, in addition to the 100 percent rating assigned for the Veteran's service-connected PTSD alone, his other service-connected disabilities were independently ratable as at least 60 percent disabling.

8. The issue of entitlement to a TDIU prior to August 12, 2009, is moot by virtue of the 100 percent schedular rating for service-connected PTSD granted during the entire appellate period herein and the award of special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) and 38 C.F.R. § 3.350(i), effective March 8, 2005.  


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.655(b) (2016).

2. The criteria for service connection for tinea pedis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.655(b) (2016).

3. The criteria for service connection for cellulitis of the right leg have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2016); 38 C.F.R. §§ 3.303, 3.304, 3.655(b) (2016).

4. The criteria for an initial rating in excess of 10 percent for service-connected coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.655(b), 4.1, 4.3, 4.7, 4.14, 4.104, Diagnostic Code (DC) 7005 (2016).

5. The criteria for an initial rating in excess of 10 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.14, 4.85, 4.86, DC 6100 (2016).

6. During the entire appellate period, from March 10, 2004, the effective date of service connection, to July 14, 2016, the date upon which a 100 percent rating was granted, the criteria for an initial 100 percent rating for service-connected PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).

7. Effective March 8, 2005, the criteria for SMC at the housebound rate are been met.  38 U.S.C.A. §§ 1114(s), 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.350 (2016).

8. The claim of entitlement to a TDIU prior to August 12, 2009, is denied.  38 U.S.C.A. § 1114(s) (West 2016); 38 C.F.R. §§ 3.350(i), 4.16 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Generally, to establish service connection there must be medical evidence of a current disability, medical or lay evidence of in-service incurrence or aggravation of a disease or injury, and medical evidence linking the current disability to that in-service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and degree of his recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The Board has considered the Veteran's service connection claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

With respect to tinea pedis, private treatment records dated in September 2001 indicate that the Veteran had tinea pedis and in February 2004, he was diagnosed with stasis dermatitis of the left lower extremity.  In an April 2004 statement, the Veteran asserted that he had fungus on his feet, a "souvenir from Vietnam," and that he sought in-service treatment for the same.  VA treatment records dated in April 2005 indicate that the Veteran complained of a recurrent rash on his feet.  During his December 2015 Board hearing, the Veteran reported that he noticed symptoms of a skin disability on his feet right after coming back from Vietnam, during service, from being wet in rice paddies for ten months, with unsuccessful in-service treatment with medication on one occasion.  He asserted that such symptoms have continued since that time. 

With respect to cellulitis of the right leg, the Veteran's service treatment records dated in April 1968 indicate that he was hospitalized for redness, swelling, and pain in the right calf, and diagnosed with cellulitis.  In September 2001, the Veteran complained of pain and swelling in the right calf, without evidence of deep vein thrombosis in the right veins.  He sought emergency VA treatment in December 2007 for swollen legs and asserted that he had an "infection inside of my body."  During the December 2015 Board hearing, the Veteran reported that he was involved in an air show in April 1968 and three days later, his legs swelled up so much so that he could not wear fatigues.  He reported that he was treated during service and still had problems, every now and then, with swelling and turning red, with current swelling in the lower part of the calf and ankle.  

Generally, the Veteran asserts that his hypertension is secondary to service-connected disabilities, and no party asserts that he incurred hypertension during service.  The Veteran asserts, and his private treatment records indicate, that he was diagnosed with hypertension in approximately 1999.  On VA examination of the Veteran's diabetes mellitus in September 2010, the examiner opined that the Veteran's hypertension was not a complication of his diabetes mellitus, as his hypertension was first diagnosed in 1999; and that his hypertension was not aggravated by his diabetes mellitus, as the Veteran was using the maximum medication regimen for diabetes mellitus.  In an April 2012 Disability Benefits Questionnaire (DBQ), a private physician reported that the Veteran's hypertension is an additional diagnosis that pertains to his diabetes mellitus and that it was both more likely than not that such was due to and aggravated by diabetes mellitus.  
The private physician, however, did not provide a rationale to support his conclusions as to the etiology of the Veteran's hypertension, and his opinion thus lacks probative value.  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board, in its June 2016 remand, directed the AOJ to afford the Veteran VA examinations to determine the etiology of his hypertension and any skin disorder of the feet or disability of the right leg manifested by the Veteran's complaints.  As noted above, the Veteran did not appear for his July 2016 and August 2016 scheduled VA examinations.  Under VA regulations, as to service connection claims, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655(b).  It appears that in July 2016, the AOJ spoke to the Veteran via telephone at which time he agreed to the VA examinations scheduled and the AOJ mailed him a confirmation letter.  The Veteran's representative, in his January 2017 Informal Hearing Presentation (IHP), did not offer good cause for the Veteran missing the scheduled examinations or otherwise request an additional opportunity to be examined.  

There are no medical opinions regarding the etiology of the Veteran's claimed tinea pedis and cellulitis of the right leg, as the Veteran did not appear for the scheduled VA examinations.  There are conflicting medical opinions concerning the etiology of the Veteran's hypertension.  However, as noted above, the private medical opinion lacks probative value because the examiner did not provide a rationale.  While the VA examiner did provide some rationale, the Board remanded for a more detailed and thorough opinion.  However, the Veteran did not report for the scheduled examination.  

While the Board has considered the Veteran's lay statements as to the etiology of his claimed disabilities, and has considered that he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the Veteran's lay assertions are thus not competent or sufficient and are not probative evidence in the present case.  There is thus no competent evidence etiologically linking the Veteran's hypertension to his service-connected diabetes mellitus and/or PTSD, or his asserted tinea pedis or cellulitis of the right leg to service or any incident therein.  While the Veteran is competent as to his observations of a visible skin condition on his feet and pain and swelling of his right leg, he is not competent diagnose the underlying pathology of those conditions, to include whether they have been present, or chronic, since service, as this is a medical determination requiring medical expertise.  

The Board has considered the applicability of the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD, tinea pedis, and cellulitis of the right leg.  As such, that doctrine is not applicable in the instant appeal and the claims must be denied.


Increased Ratings - Pertinent Laws and Regulations

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 



If two ratings are potentially applicable, the higher rating will be assigned to the disability picture that more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the rating of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

By a November 2004 rating decision, the AOJ granted the Veteran service connection for bilateral hearing loss and assigned the same an initial 10 percent rating, and granted service connection for PTSD and assigned the same an initial 30 percent rating, each effective March 10, 2004.  By a July 2011 rating decision, the AOJ granted the Veteran service connection for coronary artery disease and assigned the same an initial 10 percent rating, effective March 10, 2004.  Here, on appeal are the initial ratings and as such, the severity of the disabilities is to be considered during the period from the initial rating assignment of the ratings, March 10, 2004, to the present.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.).

The Board has considered the Veteran's increased rating claims and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



Coronary Artery Disease

The Rating Schedule provides, under DC 7005, that a rating of 10 percent is assigned for coronary artery disease when a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope or where continuous medication is required.  A 30 percent rating contemplates a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray examination.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs, but not greater than 5 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  Finally, a 100 percent rating contemplates documented coronary artery disease (DC 7005) or myocardial infarction (DC 7006) (2016) resulting in chronic congestive heart failure, or; workload of 3 METs or less, resulting in dyspnea, fatigue, angina, dizziness or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005, 7006.

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104.

Private X-ray examination of the chest in August 2004 revealed mild pulmonary hyperexpansion.  VA treatment records of a July 2005 electrocardiogram (ECG) revealed no changes.  Chest X-ray examination showed no active disease and a normal heart size.  In April 2006, the Veteran sought private treatment for headaches and dizziness, his ECG was normal, save for sinus bradycardia.

During VA treatment in June 2006, the Veteran complained of chest pain and a stress test was performed without complication, with normal left ventricular function shown.  He demonstrated METs of 10.4.  In Ocotber 2008, during VA stress testing, the Veteran demonstrated METs of 10.1.

On VA examination in August 2009, the Veteran reported an intermittent course of cardiac symptoms since remission, and noted that he was prescribed medication for his symptoms; described as intermittent chest pain, daily fatigue and monthly angina.  There was no congestive heart failure.  The examiner cited results of the June 2006 testing noted above, with METs over 10.0 demonstrated, as well as a normal heart size by X-ray. 

On VA examination in November 2010, the examiner reported that a Persantine stress test was completed as the Veteran could not walk on the treadmill for a stress test due to knee pain.  However, the examiner opined that left ventricular ejection fraction results would be a better indicator of current cardiac status, as opposed to METs results, as METs results would incorporate his other comorbidities, such as the Veteran being obese, deconditioned, and depressed and him having arthritis and chronic obstructive pulmonary disease.  There was no congestive heart failure.  There was no cardiac hypertrophy or dilatation.

In a February 2012 statement, a VA examiner again reported that left ventricular ejection fraction results would be a better indicator of current cardiac status, as opposed to METs results, as METs results would incorporate his other comorbidities, and cited the disabilities noted above, as well as diabetes mellitus and nicotine dependency.  The examiner included pages from the November 2011 VA examination report indicating that the left ventricular ejection fraction was greater than 55 percent.  The examiner reported that, considering the Veteran's report of symptoms such as dyspnea, fatigue, angina, and dizziness, with estimated METs of one-to-three.

During his December 2015 Board hearing, the Veteran reported that he treated his cardiac symptoms with prescription medication, and complained of shortness of breath and difficulty doing certain activities, without treatment.

In its June 2016 remand, the Board remanded this matter to schedule a VA examination to determine the current severity of the Veteran's coronary artery disease.  Upon remand, the Veteran was scheduled for a VA examination in July 2016 or August 2016, however, he did not appear.  It appears that in July 2016, the Agency of Original Jurisdiction (AOJ) spoke to the Veteran via telephone at which time he agreed to the VA examinations scheduled and the AOJ mailed him a confirmation letter.  The Veteran's representative, in his January 2017 Informal Hearing Presentation (IHP), did not offer good cause for the Veteran missing the scheduled examinations or otherwise request an additional opportunity to be examined.  Thus, the evidence the Board sought in its June 2016 Remand, evidence of the current severity of the Veteran's disability does not exist and the Board must adjudicate the Veteran's claim on the evidence already associated with the claims file.  38 C.F.R. § 3.655(b).

There is no evidence that the Veteran's service-connected coronary artery disease is manifested by a workload of greater than 5 METs, but not greater than 7 METs, which results in dyspnea, fatigue, angina, dizziness or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or X-ray examination, as is required for an initial increased rating, a rating of 30 percent under DC 7005.  38 C.F.R. § 4.104, DC 7005.  As noted above, while the Veteran reported symptoms to include dyspnea, fatigue, angina, dizziness, during the course of the appeal, however, during no instance of private or VA treatment, or VA examination, was there cardiac hypertrophy or dilatation on ECG or X-ray.  

While the Veteran underwent stress testing and demonstrated METs of 10.4 in June 2006 and METs of 10.1 in October 2008, and the VA examiner, in November 2010, estimated that the Veteran's METs, based on his report of symptoms, was one-to-three; the VA examiner, in November 2010, also opined that left ventricular ejection fraction results would be a better indicator of current cardiac status, as METs results would incorporate his other comorbidities.  Thus, the Veteran's disability will only be rated considering evidence of cardiac hypertrophy or dilatation or left ventricular ejection fraction dysfunction.

The Veteran's left ventricular ejection fraction has been, at worst, greater than 55 percent; which does not warrant an initial rating in excess of 10 percent for coronary artery disease under DC 7005, as DC 7005 only considers left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent in the rating criteria for a 60 percent rating and left ventricular dysfunction with an ejection fraction of less than 30 percent in the rating criteria for a 100 percent rating.  38 C.F.R. § 4.104, DC 7005.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's service-connected coronary artery disease does not warrant an initial disability rating in excess of 10 percent.  The claim must be denied.  38 U.S.C.A.    § 5107 (b); Gilbert, 1 Vet. App. 49.


Bilateral Hearing Loss

The severity of a hearing loss disability is determined by comparisons of audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85. Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz (cycles per second).  

The Rating Schedule allows for such audiometric test results to be translated into a numeric designation ranging from Level I, for essentially normal acuity for VA compensation purposes, to Level XI, for profound deafness, in order to evaluate the degree of disability from bilateral service-connected defective hearing.  An examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85.  VA audiologists must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz), or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.  The Rating Schedule also directs that Table VIa be used to evaluate hearing impairment when an audiological examiner certifies that use of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85 (c). 

Objective findings on VA examination in September 2004 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 35, 70, 70, 65, and for the left ear were 35, 65, 70, 65, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 60 decibels and 59 decibels in the left ear.  Speech recognition ability was 88 percent, bilaterally.  His chief complaint was poor hearing, with his situation of greatest difficulty being that he had to face speakers in order to hear and having the television too loud for others.  Under the Rating Schedule, the Veteran's hearing impairment was manifested by level III hearing acuity, bilaterally.  38 C.F.R.           § 4.85, Table VI, DC 6100.  Using Table VII, the result is a noncompensable rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, DC 6100. 

Objective findings on VA examination in August 2009 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 30, 65, 70, 70, and for the left ear were 30, 65, 70, 70, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 61 decibels and 59 decibels in the left ear.  Speech recognition ability was 84 percent in the right ear and 82 percent in the left ear.  The Veteran reported annoyance at having his wife and other family having to repeat themselves to him, needing to listen to the television loudly, having problems understanding speech when the speaker is turned away from him, and having problems understanding when several people are talking in a group.  Under the Rating Schedule, the Veteran's hearing impairment was manifested by level III hearing acuity in the right ear and level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a 10 percent rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, DC 6100. 

Objective findings on VA examination in September 2010 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 40, 65, 70, 65, and for the left ear were 45, 65, 70, 65, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 60 decibels and 61 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.  The Veteran reported difficulty hearing in most situations, especially when noise was present.  Under the Rating Schedule, the Veteran's hearing impairment was manifested by level III hearing acuity in the right ear and level IV hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a 10 percent rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, DC 6100. 

During his December 2015 Board hearing, the Veteran reported that he could not hear in social situations and that his bilateral hearing loss had worsened. 

Objective findings on VA examination in July 2016 revealed that the Veteran's puretone thresholds, in decibels, for the right ear were 45, 80, 85, 75, and for the left ear were 45, 70, 70, 80, both measured at 1000, 2000, 3000, and 4000 Hertz, respectively.  The average puretone threshold in the right ear was 71 decibels and 69 decibels in the left ear.  Speech recognition ability was 88 percent in the right ear and 80 percent in the left ear.  The Veteran complained that he could not hear the television and could not hear when people were speaking, and noted that he had been told that he spoke too loudly on the telephone.  Under the Rating Schedule, the Veteran's hearing impairment was manifested by level III hearing acuity in the right ear and level VI hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI, DC 6100.  Using Table VII, the result is a 10 percent rating for bilateral hearing impairment.  38 C.F.R. § 4.85, Table VII, DC 6100. 

During all of the instances of examination described above, the Veteran described the functional impact of his bilateral hearing loss.  Martinak, 21 Vet. App. 447, at 455-56.  No examiner reported that use of the speech discrimination test was inappropriate because of language difficulties, inconsistent speech discrimination scores, or other related factors.  38 C.F.R. § 4.85 (c).  Further, the Veteran's bilateral hearing loss does not qualify for consideration of exceptional patterns of hearing impairment, as he has not demonstrated a puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz in either ear, or a puretone threshold of 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.

The Board is sympathetic to the Veteran's assertion that his hearing loss disability has worsened during the appellate period.  It is clear, from his competent and credible lay statements, that the Veteran has difficulty hearing.  Layno, 6 Vet. App. 465, 470.  However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  The assignment of ratings for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds that the evidence of record demonstrates that during the entire appellate period, the Veteran's service-connected bilateral hearing loss does not warrant an initial disability rating in excess of 10 percent.  The claim must be denied.  38 U.S.C.A.    § 5107 (b); Gilbert, 1 Vet. App. 49.


PTSD

Under DC 9411, for rating the severity of PTSD, in pertinent part, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411. 

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  Id.   

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 


Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (5th ed.).  As the Board has granted herein a 100 percent rating during the entire appeal, based on symptoms reported during treatment and on VA examinations, without consideration of GAF scores assigned; further discussion of the specific GAF scores and correlating symptoms listed in the DSM-V is not required. 

The Board finds that during the entire appellate period, from March 10, 2004, the effective date of service connection, to July 14, 2016, the date upon which a 100 percent rating was granted, the Veteran's service-connected PTSD was manifested by symptoms including, and symptoms of the type and degree, of persistent danger of hurting self or others, warranting a 100 percent rating.  38 C.F.R. § 4.130, DC 9411. 

In pertinent part, the Veteran's VA treatment records during this time period reflect numerous instances of reports of suicidal or homicidal ideation.  During VA treatment in March 2004, the Veteran noted occasional homicidal ideation, reporting that he knew he would go to jail and no one would be able to care for his children if he did such, and complained of passing suicidal ideation, reporting that he would not act on such due to his children.  On another instance of VA treatment in March 2004, the Veteran denied current suicidal ideation and reported past thoughts; the examiner noted the presence of serious symptoms and impairment.  

During VA treatment in April 2004, the Veteran denied suicidal ideation, but when asked about homicidal ideation, he reported "half of the country."  He reported that stress was getting to be "too much," and noted that he could not be on the mental ward because he had to take care of things at home.  He refused psychiatric admission.  

On VA examination in October 2004, the Veteran complained of disturbed sleep, 
anxiety, nightmares, problems with anger and irritability, specifically such 


directed at a specific race of people.  He complained of depression and reported some suicidal thoughts but denied them currently.  He reported being on guard,
jumpy all of the time, the inability to relax or sit still, startling very easily with any kind of noises, being constantly on guard, feeling guilty, difficulty concentrating, and having a very dim view of his future.  He reported suicidal thoughts without any plans or intent.  He denied suicidal or homicidal thoughts currently but indicated that such sometimes came and went, especially when his depression worsened.  His short-term memory, particularly related to concentration and attention, was somewhat impaired.  His speech was slow but deliberate, clear, relevant, logical, and to the point.  He denied specific panic attacks in the recent past but has had some incidents of anxiety in the distant past.  

The Veteran had a DRO hearing in August 2005 and reported that he was told by a VA physician to consider a sixty or ninety day in-patient program for his psychiatric symptoms.  He complained of a constant threatening feeling, problems with interacting with certain racial groups, and suicidal and homicidal thoughts.  He described himself as a loner, and reported isolation and rage.  
While being treated by VA in November 2008, the Veteran admitted having homicidal and suicidal ideations, daily thoughts of wanting to harm himself and others, without imminent plan, and reported that his thoughts of homicide were against the VA.  He noted that he could not harm anyone, as he could not "do that" to his family, however, he also noted that "it was not a matter of if, but when."  His affect was appropriate to mood, with angry, grimacing features.  His speech was talkative, pressured, angry, moderately circumstantial, and tangential.  During VA treatment in January 2009, the Veteran expressed suspiciousness of the documentation in the computer system.  While being treated by VA in February 2009, the Veteran alluded to symptoms of psychosis and reported that he sensed that somebody was asking him questions.  He denied symptoms of frank mania.  He denied plans of harming himself or others, and reported that "he was unable to do so today due to the fact that he could not do that to his daughter and wife."  He was alert and oriented, with fair eye contact, a tense mood, a grimacing affect, and tangential and circumstantial speech.  In April 2009, the Veteran was depressed, hopeless, and helpless, and reported stressors, including fleeting suicidal ideation.  


He denied any current suicidal ideation, and stated "not today."  During VA treatment in July 2009, the Veteran contacted suicide prevention and denied suicidal ideation and reported that he was safe; however he was tearful and difficult to understand and reported difficulty with multiple stressors.  

On VA examination in August 2009, the Veteran reported that he had been  married three times and divorced twice; and had been married to his current spouse, for 30 years, with six birth children, two of which died, and the remaining four with serious handicaps.  While daily to weekly suicidal and homicidal ideation, specifically regarding the federal government, were endorsed, plans and/or intentions were denied due to the adverse impact such action would have upon his family.  The Veteran's spouse confirmed such.  The Veteran presented highly frustrated, highly irritable, overtly angry, suspicious, borderline hostile, and with profane language.  He did not sufficiently calm down for the purpose of the interview until twenty minutes into the interview.  His thought processes were circumstantial and mildly tangential.  While suicidal and homicidal ideation were denied, passive death ideation was endorsed.  His mood was irritable and low and his affect was mood-congruent, with tearfulness.  The examiner concluded that the Veteran's present level of emotional distress was severe. 

During VA treatment in January 2010, suicide prevention contacted the Veteran, who was angry and tearful.  He identified numerous stressors, including suicidal ideation.  

On VA examination in August 2010, the Veteran presented extremely enraged,
yelling and screaming obscenities and profanity, while also charging the television camera.  He warned the examiner that he "would take care of things himself" but refused to elaborate or specify.  He complained that talking to the examiner would be like "talking to the f--king wall", since the VA was not going to do what he wants anyway.  Due to the Veteran's abusive and highly disruptive attitude, behavior, language, and demeanor, the examination could not continue. 



During his December 2015 Board hearing, the Veteran reported that he did not have any friends, as he did not like people; and reported that while he kept in touch with his children, they thought he was mean.

On VA examination in July 2016, the Veteran continued to display and report serious symptoms of PTSD.  The Veteran reported the death of his spouse and reported that he did not have any hobbies or recreational activities, and that he did not have any friends because they were the ones that turn on you.  He denied current mental health treatment.  He presented with a depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment,
mild memory loss, such as forgetting names, directions or recent events, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting, obsessional rituals which interfere with routine activities, impaired impulse control, such as unprovoked irritability with periods of violence.  The Veteran was depressed, irritable, and anxious, with a very limited and basically flat affect.  His speech was somewhat slow at times but he was capable of responding clearly.  He admitted to chronic depression and anxiety.  He denied suicidal or homicidal ideation of any significance while stating his view that his life has little value to him and it would not matter to him if he did not live much longer, reporting that "I wouldn't kill myself because you go to Hell for that, but I really don't care about living."

While the Veteran has consistently reported that he would not act on his suicidal or homicidal ideation present during the appeal, it is significant that he has explained that he would not do so due to what such would do to his family.  The Board has considered that the Veteran's spouse has passed away and his children are growing.  It is significant that the Veteran has been specifically followed by VA suicide prevention and has refused in-patient psychiatric treatment and has been abusive, distrustful, and angry with VA treatment providers and examiners.  It is significant that the Veteran has consistently reported that he felt that his life had little value or presented hopeless or helpless.  The Board finds that these symptoms, involving suicidal and homicidal ideation, are more severe than the suicidal ideation contemplated by the rating criteria for a 70 percent rating and thus rise to the level of symptoms of the same type and degree, of persistent danger of hurting self or others, warranting a 100 percent rating from March 10, 2004, the effective date of service connection, to July 14, 2016, the date upon which a 100 percent rating was granted.  The claim is granted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411. 


TDIU & SMC at the Housebound Rate

With regard to entitlement to TDIU, this benefit contemplates a schedular rating less than total for the disability or disabilities on which the TDIU would be based. See 38 C.F.R. § 4.16 (a).  In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that 38 U.S.C.A. § 1114(s) does not limit "a service-connected disability rated as total" to only a schedular rating of 100 percent and 38 C.F.R. § 3.350(i) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a total rating.  Also, whenever a Veteran has a total disability rating, schedular or extraschedular, based on multiple disabilities and he is subsequently awarded service connection for any additional disability or disabilities, VA's duty to maximize benefits requires VA to assess all of the claimant's disabilities without regard to the order in which they were service connected to determine whether any combination of the disabilities establishes entitlement to SMC under section 1114(s).  Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011).  SMC at the housebound rate is payable where a Veteran has a single service-connected disability rated as 100 percent and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i).

In the present appeal, a TDIU was granted by a November 2013 rating decision, effective August 12, 2009.  The AOJ also granted SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), effective January 21, 2010, on account of PTSD being a single disability upon which a TDIU is based, with additional service-connected disabilities independently ratable at 60 percent or more as of January 21, 2010.  By a March 2014 rating decision, the AOJ discontinued the Veteran's TDIU, effective April 3, 2012, as the AOJ had increased the ratings for a number of service-connected disabilities and the Veteran's combined rating was 100 percent.  By a July 2016 rating decision, the Veteran was granted SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), effective August 12, 2009, again, on account of PTSD being a single disability upon which a TDIU is based, with additional service-connected disabilities independently ratable at 60 percent or more as of August 12, 2009, resultant to the ratings assigned to newly service-connected disabilities.  As discussed, the AOJ's September 2016 rating decision awarded the Veteran a 100 percent rating for PTSD, effective July 14, 2016.  The Board, herein, has awarded the Veteran a 100 percent rating for PTSD during the entire appellate period, from March 10, 2004, to July 14, 2016.

Considering the Board's grant herein of a 100 percent rating for PTSD since March 10, 2004, and review of the most recent rating decision code sheet indicating that the Veteran's additional service-connected disabilities, those beyond PTSD, are independently ratable at 60 percent or more as of March 8, 2005, the Veteran is entitled to SMC under 38 U.S.C. § 1114(s) and 38 C.F.R. § 3.350(i), as of that date, March 8, 2005.  38 C.F.R. § 3.350(i).

Following the reasoning of Bradley, a TDIU must still be considered even if a Veteran has already been awarded a separate 100 percent rating for a disability in order to potentially make the Veteran eligible for SMC at the (s) rate under 38 U.S.C.A. § 1114.  Bradley, 22 Vet. App. 280; see also 38 U.S.C.A. § 1114 (s) and 38 C.F.R. § 3.350 (i).  

However, the Veteran in this appeal has already been deemed eligible for SMC at the (s) rate based on the 100 percent rating for PTSD at the earliest date, the date upon which his additional service-connected disabilities command a combined 

rating of at least 60 percent, March 8, 2005.  The issue of entitlement to a TDIU prior to August 12, 2009, is thus moot.


ORDER

Service connection for hypertension, to include as secondary to service-connected diabetes mellitus and/or PTSD, is denied. 

Service connection for tinea pedis is denied.

Service connection for cellulitis of the right leg is denied.

An initial rating in excess of 10 percent for service-connected coronary artery disease is denied.

An initial rating in excess of 10 percent for service-connected bilateral hearing loss is denied.

During the entire appellate period, from March 10, 2004, to July 14, 2016, an initial rating of 100 percent for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.

Entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) is granted, effective March 8, 2005.

Entitlement to a TDIU prior to August 12, 2009, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeal

Department of Veterans Affairs


